Title: From George Washington to Major General Benedict Arnold, 30 June 1778
From: Washington, George
To: Arnold, Benedict


                    
                        Dr Sir
                        English Town [N.J.] June 30: 1778.
                    
                    As we are again in possession of philadelphia and it may possibly happen that in the course of the War, the Enemy may form some design against it, either in reality or appearance, I have sent General Portail  to examine what defences may be essential for it’s security and to make his report to me, as soon as the nature of the business will admit. In order to facilitate this, I am to request that you will give him every aid in your power that he may consider material for informing his judgement & making a well digested plan. For particulars on this Head, I refer you to Genl portail’s instructions.
                    Colo. Jackson’s regiment having joined the Army & being thus far advanced from the Station to which it was lately assigned, It will proceed with me to Hudson’s river. Colo. Hartleys was to have marched from York Town about the time we left Valley forge, which you will order to supply the place of the former, unless Congress shall have directed another disposition of it, and which they wish to remain.
                    In your next, let me know the state of your wound. I am Dr Sir with great regard & esteem Yr Obligd & Aff. Hble servant.
                